                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

CASSANDRA SMITH,                                  )
                                                  )
                         Plaintiff,               )
                                                  )
                    v.                            )   No. 1:20-cv-00267-JPH-DLP
                                                  )
BARTHOLOMEW CONSOLIDATED                          )
SCHOOL CORPORATION,                               )
MOUNT HEALTHY SCHOOL,                             )
TERESA HEINY,                                     )
                                                  )
                         Defendants.              )

                                            ORDER

                   I.       Granting in forma pauperis status

      Plaintiff Cassandra Smith’s motion to proceed in forma pauperis, dkt. [2],

is GRANTED. See 28 U.S.C. § 1915(a). While in forma pauperis status allows

Ms. Smith to proceed without prepaying the filing fee, she remains liable for the

full fees. Ross v. Roman Catholic Archdiocese of Chicago, 748 F. App’x 64, 65

(7th Cir. Jan. 15, 2019) (“Under 28 U.S.C. § 1915(a), a district court may allow

a litigant to proceed ‘without prepayment of fees,’ . . . but not without ever

paying fees.”). No payment is due at this time.

                                      II.    Screening

      A. Screening standard

      The Court has the inherent authority to screen Ms. Smith’s complaint.

Rowe v. Shake, 196 F.3d 778, 783 (7th Cir. 1999) (“[D]istrict courts have the

power to screen complaints filed by all litigants, prisoners and non-prisoners



                                              1
alike, regardless of fee status.”). The Court may dismiss claims within a

complaint that fail to state a claim upon which relief may be granted. See id.

In determining whether the complaint states a claim, the Court applies the

same standard as when addressing a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017).

To survive dismissal,

            [the] complaint must contain sufficient factual matter,
            accepted as true, to state a claim for relief that is
            plausible on its face. A claim has facial plausibility
            when the plaintiff pleads factual content that allows the
            court to draw the reasonable inference that the
            defendant is liable for the misconduct alleged.

      Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints are

construed liberally and held to a less stringent standard than formal pleadings

drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015).

      B. The complaint

      Ms. Smith alleges that in October 2019, she worked for the Bartholomew

Consolidated School Corporation at Mount Healthy School. Dkt. 1 at 2. At the

same time, one of her children’s father, who was African-American, was living

with her. Id. He was on house arrest and failed a drug screen because of drug

use at his place of employment. Id. That led Teresa Heiny—another employee

of the Bartholomew County School Corporation—to fire Ms. Smith for having

drug activity at her residence. Id. However, Ms. Smith passed a drug test and

never had drug activity at her residence. Id.




                                       2
       Ms. Smith is suing the Bartholomew Consolidated School Corporation,

Mount Healthy School, and Teresa Heiny, raising five claims: (1) wrongful

termination, (2) “class of one” discrimination, (3) racial discrimination, (4)

violation of equal protection, and (5) intentional infliction of emotional distress.

Id. at 3.

       Ms. Smith’s racial-discrimination claim arises under Title VII. See

Morgan v. SVT, LLC, 724 F.3d 990, 995 (7th Cir. 2013). To prevail on that

claim, Ms. Smith must show—among other things—that she “is a member of a

class protected by statute.” Id. In her complaint, however, Ms. Smith alleges

that she was discriminated against not because of her race, but because her

child’s father was African-American. Dkt. 1 at 2.

       Similarly, to proceed with an equal protection claim based on a

traditionally protected class, Ms. Smith must “show that [she] was a member of

a protected class and that [she] was treated differently from a similarly situated

member of an unprotected class. Alston v. City of Madison, 853 F.3d 901, 906

(7th Cir. 2017). Yet Ms. Smith’s complaint does not allege that she was treated

unequally based on her own membership in any protected class, and she has

not specified any similarly situated members of an unprotected class.

       Discrimination based on an interracial relationship may constitute race

discrimination, Ineichen v. Ameritech, 410 F.3d 956, 962 (7th Cir. 2005), but

Ms. Smith has pleaded no facts allowing the Court to infer that her child’s

father’s race was the basis for her termination. Instead, she has alleged only

that her child’s father is African-American, that she was fired based on an

                                         3
incorrect belief that his drug use was in her residence, and that she was

discriminated against because of his race. Dkt. 1 at 2. That is not enough to

state a plausible claim to relief that rises above the speculative level because it

does not include enough details “to present a story that holds together.”

McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011); see Ray v.

Indiana, 7 F.Supp.2d 832, 839 (S.D. Ind. 2014). Ms. Smith’s equal protection

and racial discrimination claims therefore must be dismissed for failure to state

a claim upon which relief can be granted. See id; Morgan, 724 F.3d at 995.

      A “class of one” discrimination claim is an equal protection claim that is

not based on a traditionally protected class. See Geinosky v. City of Chicago,

675 F.3d 743, 747 (7th Cir. 2012). Instead, the claim arises when “just one

person” has been singled out for different treatment “for arbitrary and

irrational purposes.” Id. However, the class-of-one theory “does not apply in

the public employment context.” Engquist v. Oregon Dept. of Ag., 553 U.S. 591,

598 (2008). Since Ms. Smith alleges that she was a public employee, this claim

also must be dismissed for failure to state a claim.

      Ms. Smith’s only remaining claims are for wrongful termination and

intentional infliction of emotional distress. These are state-law claims that

arise under Indiana law. See Mack v. Great Dane Trailers, 308 F.3d 776, 780,

784 (7th Cir. 2002). All of Ms. Smith’s federal claims must be dismissed, and it

is “well-established law . . . that the usual practice is to dismiss without

prejudice state supplemental claims whenever all federal claims have been

dismissed prior to trial.” East-Miller v. Lake Cty. Highway Dept., 421 F.3d 558,

                                         4
564–65 (7th Cir. 2005); see 28 U.S.C § 1367(c)(3).

      C. Conclusion

      Ms. Smith shall have through March 20, 2020, to show cause why her

federal claims should not be dismissed and, if those claims are dismissed, why

the Court should not decline to exercise jurisdiction over her state law claims.

Defendants’ motion for extension of time to respond to the complaint is

GRANTED to the extent that they need not respond to the complaint pending

further order of the Court. Dkt. [5].

SO ORDERED.

Date: 2/25/2020




Distribution:

CASSANDRA SMITH
3032 Beech Drive
Columbus, IN 47203

Brent R. Borg
CHURCH CHURCH HITTLE & ANTRIM (Fishers)
bborg@cchalaw.com




                                        5
